Dear Mr. Tillman:
In response to your opinion request of recent date, note that pursuant to LSA-R.S. 33:423 the chief of police is charged with the enforcement of all ordinances within the municipality and all applicable state laws. The statute further provides that the elected chief of police "shall make recommendations to the mayor and board of aldermen for appointment of police personnel, for the promotion of officers, to effect disciplinary action, and for dismissal of police personnel."
The law directs that the actual appointment power of police personnel is vested in the mayor and board of aldermen, and the chief of police has no authority to disregard the appointment of those personnel. The elected chief of police does have supervisory power and authority over police department personnel once appointed, and the town council may not limit or restrict the inherent supervisory power of the police chief over police personnel. See Atty Gen. Op. 93-13. Finally, the opinions referenced in your letter, copies of which are enclosed, are in conformity with our conclusions herein.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Mr. Thomas M. Tillman Alderman, Town of Maringouin P.O. Box 310 Maringouin, La 70757
Date Received:
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL